District - Case Managernent Systern - Star county. District clerk's office Receipt_Disp... Page I of                                     1




  ELOY R. GARCIA
  DISTRICT CLEzu(
  40I N. BRIT'ION AVENUE.ITOOM3O4
  RIO GRANCE CITY.I-X 78582
  Phone (956) 716-4800 EX'I84tt2 FAX (s_s6).187-
                                                                                  PAYMENT RECEIPT
                                                                                                    FILED IN
  8493                                                                                       4th COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                            01/23/2015 11:52:39 AM
                                                                                               KEITH E. HOTTLE
              JOSE MARIA AGUIRRE. MERCED                                                             Clerk
              AGUIRRE. ELIAS AGUIRRE. JR. ARGELIO
              AGUI RRE. .]OSE GUADALUPE AGUIRRE.                                        Receipt No: 14066
              N,IAUI{IC]IA A. VILLARREAL. ELSA A                                        Date Receive d: 0l I2l   1201 !\
              LARA AND I\L]VIA ROSA A TREVINO          \/                               Date Posted:   0l 2l   201-5
              riUGO ALANIZ



                                                   Pavnrent Inforntation
          ause No: DC-09-71
         Paid By: HtiGO ALA\IZ                                             Pavrrrent Method: CH
         Part1, Responsible: ALr\NIZ Ht,GO




                                                                                                  Amount Receit'ed
                        Clerk's Records


                                                                       TOIAL CHARGES                                     ]
                                                                  PRE\1IOUS PAYMEN'IS
                                                                    PAYNlENT AMOUNT
                                                                                                                         _ll
                                                                                                                         _tl
                                                                  RENIAINING BAI ANCE
                                                                                                                         u
 REC.EI\iED   B\':   BRENDALY GUERRERo

                                              THANK YOU




hnp:'' I 92. I 68. I .3tl:8080icrrs-rrns/receipt-display_large.jsp?case_id:1 8080&sealo:l
                                                                                                        &p...      1   ,':11   ,201   5